Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see the reply, filed March 04, 2022, with respect to claims 1 and 3-20 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-20 are allowed. Claims 1 and 17 are independent. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Divino, JR et al. (US 6676900) and Bodnaras (US 5591328), which was applied to the claims in the office action mailed October 04, 2021.  Suffice it to say, none of the cited prior art discloses a catheter for mixing a gas-enriched liquid with a flowing liquid inside a conduit, the catheter comprising: two or more capillaries each having a first and a second end; and a catheter tube; at least two or more capillaries extend from the catheter tube and each capillary configured to deliver a stream of the gas-enriched liquid to the flowing liquid; the first end of each capillary is in fluid communication with the flowing liquid, and is positioned inside the conduit to form an intersecting angle with respect to the streams of the gas-enriched liquid emitted from each of the at least two capillaries, as claimed in independent claim 1; or a method of assembling a system for enriching a flowing liquid inside a conduit with a gas-enriched liquid, the method comprising: providing two or more capillaries extending from a catheter tube, each having the first and second ends for delivery of a gas-enriched liquid, an effluent stream exits from the first end of each capillary; positioning the first ends of the capillaries extending from the catheter tube to form an intersecting angle with respect to the effluent streams such that these streams of gas- enriched liquid collide with each other upon exit from the first ends of the capillaries, effecting localized convective mixing within the conduit before the streams come into close contact with the surfaces of the conduit; as claimed in independent claim 17, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 17.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 17.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726